The present application, filed on or after March 16, 2013, is being examined under first to invent provisions of the AIA .
DETAILED ACTION
This Action is in response to communications filed 8/10/2022.
Claims 1, 11, 14 and 23 are amended. Claims 10 and 22 is cancelled. 
Claims 1-9, 11-21 and 23-27 are pending. 
Claims 1-9, 11-21 and 23-27 are rejected.
Response to Arguments
Applicant`s arguments filed August 10, 2022 have been fully considered but they are not persuasive.
As per the prior art rejection of claims 1, 14 and 23, Applicant argued that Zhang fails to teach all of the elements of amended independent claim 1. In particular, Zhang fails to teach "receiving, after transmitting the indication of the interrupt via the second interface, a request for information via a third interface; and transmitting, based at least in part on the request, an indication of a value of an operating parameter for the memory device via the third interface" and for claim 14, transmitting, after receiving the indication of the interrupt via the second interface and based at least in part on altering the sequence of operations, a request for information via a third interface; and receiving, based at least in part on the request, an indication of a value of an operating parameter for the memory device via the third interface. Examiner relies on newly cited prior art references Hobler and Cho.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 12, 13 and 23-27 are  rejected under 35 U.S.C. 103(a) as being disclosed by Zhang et al. (US PGPUB 2018/0314593 hereinafter referred to as Zhang), in view of Hobler et al.  (US PGPUB 2009/0164683 hereinafter referred to as Hobler), in view of Cho et al.  (US PGPUB 2009/0327572 hereinafter referred to as Cho).
As per independent claim 1, Zhang discloses a method, comprising: receiving, at a memory device, a read command for data stored at the memory device [(Paragraphs 0021-0023 and 0026; FIGs. 1 and 5) where Source lines 150 may be connected to a common voltage (e.g., common ground or 0 V). Digit lines 115, which may also be referred to as bit lines, may serve as data buses for access operations (e.g., read operations) of memory cells 105. Operations such as reading and writing (e.g., programming and erasing) may be performed on memory cells 105 by activating or selecting the appropriate word line 110, which may also be referred to as an access line, and digit line 115. Activating or selecting a word line 110 or digit line 115 may include applying a biasing voltage to the respective line. Thus, the voltage combination applied to the word line 110 and digit line 115 of a memory cells 105 may define the access operation (e.g., whether it is read or write (erase or program) operation); accessing memory cells 105 may be controlled through a row decoder 120 and a column decoder 130. In some examples, a row decoder 120 receives a row address from the memory controller 140 and activates the appropriate word line 110 based on the received row address. Similarly, a column decoder 130 receives a column address from the memory controller 140 and activates the appropriate digit line 115 ; memory controller 140 may control the operation (e.g., read, program, erase, etc.) of memory cells 105 through the various components, such as row decoder 120, column decoder 130, and sense component 125. Memory controller 140 may generate row and column address signals in order to bias the desired word line 110 and digit line 115 to correspond to the claimed limitation]; transmitting, based at least in part on receiving the read command, the data via a first interface [(Paragraphs 0055; FIGs. 1, 5 and 6) where the corrected read data signals that are stored at the output of latch 630-a may be passed on to the output data logic 635, which may process or prepare the read data for transmission to data node 640, or both. The data signals at data node 640 may be accessible to other components, systems, or devices that are in electronic communication with circuit 600 to correspond to the claimed limitation]; and transmitting, based at least in part on receiving the read command, an indication of an interrupt via a second interface [(Paragraphs 0049-0052; FIGs. 1 and 5) where the detected ECC event may be flagged by sending a signal to a hardware interrupt node. For example, a voltage may be generated on interrupt node 510 when an ECC event is detected for a codeword read from any of the dies 505 included in package 500. The interrupt node 510 may be configured with an open drain setup (enabled by pull-up resistor 515) so that the interrupt node 510 is capable of being triggered by multiple dies 505. In some cases, an indication of the detected ECC event may be stored (e.g., in memory or in a general purpose register) in lieu of, or in addition to, triggering the interrupt node 510. The indication of the detected ECC event may include information regarding the type of ECC event and/or the address location of the memory cells 105 associated with the ECC event. The stored ECC event information may be cumulative (e.g., a list of locations where ECC events have occurred and, in some examples, the types of ECC events); where user interface 610 may send control signals (e.g., check for interrupt event signals) to output ECC event detected logic 645. The signals may cause the output ECC event detected logic 645 to output an interrupt indication (e.g., an assert interrupt signal) to interrupt node 510-a. The interrupt indication may be based at least in part on the output state of latch 630-b to correspond to the claimed limitation].
Zhang does not appear to explicitly disclose receiving, after transmitting the indication of the interrupt via the second interface, a request for information via a third interface; and transmitting, based at least in part on the request, an indication of a value of an operating parameter for the memory device via the third interface.
However, Hobler discloses receiving, after transmitting the indication of the interrupt via the second interface, a request for information via a third interface; and transmitting, based at least in part on the request, an indication of a value of an operating parameter for the memory device via the third interface [(Paragraphs 0046; FIGs. 1 and 7) where Hobler teaches where the to correspond to the claimed limitation].
Zhang and Hobler are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Zhang and Hobler before him or her, to modify the method of Zhang to include the workload classification of Hobler because it will enhance data access.
The motivation for doing so would be [“reduce I/O throughput of the storage area network” (Paragraph 0004 by Hobler)].
Zhang does not appear to explicitly disclose receiving, after transmitting the indication of the interrupt via the second interface, a request for information; and transmitting, based at least in part on the request, an indication of a value of an operating parameter for the memory device.
However, Hobler discloses receiving, after transmitting the indication of the interrupt via the second interface, a request for information; and transmitting, based at least in part on the request, an indication of a value of an operating parameter for the memory device [(Paragraphs 0025-0026; FIGs. 1 and 3) where Hobler teaches where FIG. 3 is a diagram of a typical "page write" operation that requires the typical interrupt of the host processor 102. The operation begins with the host processor's sending a "page write" command to the interface controller 104, which responds by sending the appropriate command to the memory device 114. The host processor 102 then sends address information to the interface controller 104, which responds by sending an address to the memory device 114. The host processor 102 then sends the data to be stored to the interface controller 104, which responds by sending the data to the memory device 114, which stores the data temporarily in an internal buffer. The host processor 102 sends a "page write" confirm command to the interface controller 104, which responds by sending an appropriate confirm command to the memory device 114, with the result that the data is written from the buffer in the memory device 114 to a storage array in the device 114 with the previously sent address. After the data is written to the storage array, the memory device 114 de-asserts its "busy" control signal, to which the interface controller 104 always responds by sending an interrupt signal to the host processor 102. In response to the interrupt signal, the host processor 102 sends a "read status" command to the interface controller 104, which sends the appropriate "read status" command to the memory device 114. In response to the "read status" command, the memory device 114 sends an appropriate "read status" response (e.g., no error) to the interface controller 104, which in turn sends an appropriate "read status" response to the host processor 102. The host processor 102 checks the "read status" response, and if the response indicates an error, the host processor 102 may execute a service operation or other investigation of the memory device 114 , wherein de-asserting the “busy” control signal and sending the interrupt sign to the host and, in response to the interrupt signal, the host alters the sequence and sends the status command to the memory 114 which in turn sends a status response to the host to correspond to the claimed limitation].
Zhang and Hobler are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Zhang and Hobler before him or her, to modify the method of Zhang to include the operation by the host of Hobler because it will enhance data access.
The motivation for doing so would be [“improving system performance” (Paragraph 0012 by Hobler)].
Zhang does not appear to explicitly disclose receiving via a third interface; and transmitting via the third interface.
However, Cho discloses receiving via a third interface; and transmitting via the third interface [(Paragraphs 0164 and 0316; FIGs. 1 and 4) where Cho teaches where FIG. 4 illustrates interface between a host and a transceiver. Referring to FIG. 4, host 401 and transceiver 402 are interfaced using 4 bus drivers: SDA 410, clock 411, Interrupt (INT) 412, and Reset 413. SDA 410 and clock 411 represent the two communication pins. Two communication pins 410 and 411, an INT (interrupt) pin 412 and RESET# (reset, active low) pin 413 exist as part of the interface. The RESET# pin 413 is an input into the transceiver that allows the host to force a hardware reset of the transceiver at certain times (e.g., in the event of a serious system failure). The INT pin 412 is an output of the transceiver which is asserted whenever the transceiver needs to notify host 411 of an event. In one embodiment, an event is indicated by a non-zero status of the status register which resides in bank 0xA4, offset 0x05. Optionally, the INT 412 and RESET#413 functionality is available by polling the status register or reset register directly, where the four banks of memory are accessed through the SDA and CLK lines (FIG. 4). This is shown in FIG. 76A where the I.sup.2C bus (SDA and clk) runs between two I.sup.2C interfaces, I.sup.2C master controller 7601 and I.sup.2C slave controller 7612 to correspond to the claimed limitation].
Zhang/Hobler and Cho are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Zhang/Hobler and Cho before him or her, to modify the method of Zhang to include the different interfaces of Cho because it will enhance data access.
The motivation for doing so would be [“to exchange information between the host processor and the transceiver, where the host processor and the transceiver access the plurality of banks of memory via their respective I.sup.2C interfaces” (Paragraph 0005 by Cho)].
Therefore, it would have been obvious to combine Zhang, Hobler and Cho to obtain the invention as specified in the instant claim.
As per claim 2, Zhang discloses transmitting, based at least in part on the read command, an error detection code for the data via the second interface [(Paragraphs 0049-0052; FIGs. 1 and 5) where the detected ECC event may be flagged by sending a signal to a hardware interrupt node. For example, a voltage may be generated on interrupt node 510 when an ECC event is detected for a codeword read from any of the dies 505 included in package 500. The interrupt node 510 may be configured with an open drain setup (enabled by pull-up resistor 515) so that the interrupt node 510 is capable of being triggered by multiple dies 505. In some cases, an indication of the detected ECC event may be stored (e.g., in memory or in a general purpose register) in lieu of, or in addition to, triggering the interrupt node 510. The indication of the detected ECC event may include information regarding the type of ECC event and/or the address location of the memory cells 105 associated with the ECC event. The stored ECC event information may be cumulative (e.g., a list of locations where ECC events have occurred and, in some examples, the types of ECC events); where user interface 610 may send control signals (e.g., check for interrupt event signals) to output ECC event detected logic 645. The signals may cause the output ECC event detected logic 645 to output an interrupt indication (e.g., an assert interrupt signal) to interrupt node 510-a. The interrupt indication may be based at least in part on the output state of latch 630-b to correspond to the claimed limitation].
As per claim 8, Zhang discloses wherein the second interface comprises an error detection code (EDC) pin [(Paragraphs 0046 and 0050; FIGs. 1 and 5) wherein different types of errors (e.g., 1 bit errors and 2 bit errors) may be categorized as an ECC event. In some cases, detection of an ECC event may be indicated by triggering a hardware interrupt pin as discussed herein. Although described with respect to a particular ECC implementation, the techniques disclosed herein are applicable to various types of errors, ECC events, and ECC implementations. For example, the techniques described herein may be applicable to ECC schemes with different levels of detectability and correctibility to correspond to the claimed limitation].
As per claim 9, Zhang discloses wherein the second interface comprises a pin dedicated to carrying indications of interrupts [(Paragraphs 0046 and 0050; FIGs. 1, 5 and 6) wherein different types of errors (e.g., 1 bit errors and 2 bit errors) may be categorized as an ECC event. In some cases, detection of an ECC event may be indicated by triggering a hardware interrupt pin as discussed herein. Although described with respect to a particular ECC implementation, the techniques disclosed herein are applicable to various types of errors, ECC events, and ECC implementations. For example, the techniques described herein may be applicable to ECC schemes with different levels of detectability and correctibility; Circuit 600 may be configurable (e.g., by a user) to detect different types of ECC events. An ECC event may be indicated by triggering a hardware interrupt pin or an ECC event may be logged in a storage portion of circuit 600 (or in a storage location accessible by the device or system in electronic communication with circuit 600), or both to correspond to the claimed limitation].
As per claim 12, Zhang discloses wherein the interrupt is configured to alter a sequence of operations by a host device for the memory device [(Paragraphs 0054-0055; FIGs. 1, 5 and 6) where the ECC module 620 may send an ECC event detected signal to latch 630-a when a one bit error has been detected and ECC module 620 is in the first error detection mode. ECC module 620 may also correct the one bit error. ECC module 620 may pass corrected read data signals onto latch 630-a. Latch 630-a may receive corrected read data signals from ECC module 620 (e.g., at the first input) and latch, or store, the corrected read data signals (e.g., at the output) when a read data latch enable signal is received from the user interface 610 (e.g., at the second input). The corrected read data signals that are stored at the output of latch 630-a may be preserved irrespective of changes at the first input of latch 630-a (e.g., irrespective of a change in the corrected read data signals). Thus, new data may be sensed without losing the data that has previously been sensed. The corrected read data signals that are stored at the output of latch 630-a may be passed on to the output data logic 635, which may process or prepare the read data for transmission to data node 640, or both to correspond to the claimed limitation].
As per claim 13, Zhang discloses wherein the first interface comprises a data interface [(Paragraphs 0055; FIGs. 1, 5 and 6) where the corrected read data signals that are stored at the output of latch 630-a may be passed on to the output data logic 635, which may process or prepare the read data for transmission to data node 640, or both. The data signals at data node 640 may be accessible to other components, systems, or devices that are in electronic communication with circuit 600 to correspond to the claimed limitation].
As per independent claim 23, Zhang discloses an apparatus, comprising: a memory array operable to store data; a command address interface operable to receive an access command associated with the data [(Paragraphs 0023 and 0026; FIGs. 1 and 5) where accessing memory cells 105 may be controlled through a row decoder 120 and a column decoder 130. In some examples, a row decoder 120 receives a row address from the memory controller 140 and activates the appropriate word line 110 based on the received row address. Similarly, a column decoder 130 receives a column address from the memory controller 140 and activates the appropriate digit line 115 ; memory controller 140 may control the operation (e.g., read, program, erase, etc.) of memory cells 105 through the various components, such as row decoder 120, column decoder 130, and sense component 125. Memory controller 140 may generate row and column address signals in order to bias the desired word line 110 and digit line 115 to correspond to the claimed limitation]; a data interface operable to exchange the data with the memory array [(Paragraphs 0055; FIGs. 1, 5 and 6) where the corrected read data signals that are stored at the output of latch 630-a may be passed on to the output data logic 635, which may process or prepare the read data for transmission to data node 640, or both. The data signals at data node 640 may be accessible to other components, systems, or devices that are in electronic communication with circuit 600 to correspond to the claimed limitation]; and a third interface operable to transmit an indication of an interrupt based at least in part on the access command and a condition of the apparatus [(Paragraphs 0049-0052 and 0054-0055; FIGs. 1 and 5) where the detected ECC event may be flagged by sending a signal to a hardware interrupt node. For example, a voltage may be generated on interrupt node 510 when an ECC event is detected for a codeword read from any of the dies 505 included in package 500. The interrupt node 510 may be configured with an open drain setup (enabled by pull-up resistor 515) so that the interrupt node 510 is capable of being triggered by multiple dies 505. In some cases, an indication of the detected ECC event may be stored (e.g., in memory or in a general purpose register) in lieu of, or in addition to, triggering the interrupt node 510. The indication of the detected ECC event may include information regarding the type of ECC event and/or the address location of the memory cells 105 associated with the ECC event. The stored ECC event information may be cumulative (e.g., a list of locations where ECC events have occurred and, in some examples, the types of ECC events); where user interface 610 may send control signals (e.g., check for interrupt event signals) to output ECC event detected logic 645. The signals may cause the output ECC event detected logic 645 to output an interrupt indication (e.g., an assert interrupt signal) to interrupt node 510-a. The interrupt indication may be based at least in part on the output state of latch 630-b to correspond to the claimed limitation].
Zhang does not appear to explicitly disclose receiving, after transmitting the indication of the interrupt via the second interface, a request for information via a third interface; and transmitting, based at least in part on the request, an indication of a value of an operating parameter for the memory device via the third interface.
However, Hobler discloses receiving, after transmitting the indication of the interrupt via the second interface, a request for information via a third interface; and transmitting, based at least in part on the request, an indication of a value of an operating parameter for the memory device via the third interface [(Paragraphs 0025-0026; FIGs. 1 and 3) where Hobler teaches where FIG. 3 is a diagram of a typical "page write" operation that requires the typical interrupt of the host processor 102. The operation begins with the host processor's sending a "page write" command to the interface controller 104, which responds by sending the appropriate command to the memory device 114. The host processor 102 then sends address information to the interface controller 104, which responds by sending an address to the memory device 114. The host processor 102 then sends the data to be stored to the interface controller 104, which responds by sending the data to the memory device 114, which stores the data temporarily in an internal buffer. The host processor 102 sends a "page write" confirm command to the interface controller 104, which responds by sending an appropriate confirm command to the memory device 114, with the result that the data is written from the buffer in the memory device 114 to a storage array in the device 114 with the previously sent address. After the data is written to the storage array, the memory device 114 de-asserts its "busy" control signal, to which the interface controller 104 always responds by sending an interrupt signal to the host processor 102. In response to the interrupt signal, the host processor 102 sends a "read status" command to the interface controller 104, which sends the appropriate "read status" command to the memory device 114. In response to the "read status" command, the memory device 114 sends an appropriate "read status" response (e.g., no error) to the interface controller 104, which in turn sends an appropriate "read status" response to the host processor 102. The host processor 102 checks the "read status" response, and if the response indicates an error, the host processor 102 may execute a service operation or other investigation of the memory device 114 , wherein de-asserting the “busy” control signal and sending the interrupt sign to the host and, in response to the interrupt signal, the host alters the sequence and sends the status command to the memory 114 which in turn sends a status response to the host to correspond to the claimed limitation].
Zhang and Hobler are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Zhang and Hobler before him or her, to modify the method of Zhang to include the operation by the host of Hobler because it will enhance data access.
The motivation for doing so would be [“improving system performance” (Paragraph 0012 by Hobler)].
Zhang does not appear to explicitly disclose receiving via a third interface; and transmitting via the third interface.
However, Cho discloses receiving via a third interface; and transmitting via the third interface [(Paragraphs 0164 and 0316; FIGs. 1 and 4) where Cho teaches where FIG. 4 illustrates interface between a host and a transceiver. Referring to FIG. 4, host 401 and transceiver 402 are interfaced using 4 bus drivers: SDA 410, clock 411, Interrupt (INT) 412, and Reset 413. SDA 410 and clock 411 represent the two communication pins. Two communication pins 410 and 411, an INT (interrupt) pin 412 and RESET# (reset, active low) pin 413 exist as part of the interface. The RESET# pin 413 is an input into the transceiver that allows the host to force a hardware reset of the transceiver at certain times (e.g., in the event of a serious system failure). The INT pin 412 is an output of the transceiver which is asserted whenever the transceiver needs to notify host 411 of an event. In one embodiment, an event is indicated by a non-zero status of the status register which resides in bank 0xA4, offset 0x05. Optionally, the INT 412 and RESET#413 functionality is available by polling the status register or reset register directly, where the four banks of memory are accessed through the SDA and CLK lines (FIG. 4). This is shown in FIG. 76A where the I.sup.2C bus (SDA and clk) runs between two I.sup.2C interfaces, I.sup.2C master controller 7601 and I.sup.2C slave controller 7612 to correspond to the claimed limitation].
Zhang/Hobler and Cho are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Zhang/Hobler and Cho before him or her, to modify the method of Zhang to include the different interfaces of Cho because it will enhance data access.
The motivation for doing so would be [“to exchange information between the host processor and the transceiver, where the host processor and the transceiver access the plurality of banks of memory via their respective I.sup.2C interfaces” (Paragraph 0005 by Cho)].
 As per claim 24, Zhang discloses an error detection component coupled with the third interface and operable to determine an error detection code for the data, wherein the third interface comprises an error detection code pin [(Paragraphs 0018, 0046 and 0050; FIGs. 1 and 5) wherein different types of errors (e.g., 1 bit errors and 2 bit errors) may be categorized as an ECC event. In some cases, detection of an ECC event may be indicated by triggering a hardware interrupt pin as discussed herein. Although described with respect to a particular ECC implementation, the techniques disclosed herein are applicable to various types of errors, ECC events, and ECC implementations. For example, the techniques described herein may be applicable to ECC schemes with different levels of detectability and correctibility to correspond to the claimed limitation].
As per claim 25, Zhang discloses an interrupt component coupled with the error detection code pin and operable to transmit a signal via the error detection code pin before or after the error detection code is transmitted via the error detection code pin, the signal comprising the indication of the interrupt [(Paragraphs 0018, 0049-0052; FIGs. 1 and 5) wherein If an error is detected using ECC during a read operation, the error may be flagged in hardware by sending a signal to an interrupt node. For example, the voltage of an interrupt node may be changed to indicate the error to the device, or to another component of the device. A device may learn of an error (e.g., by identifying a signal or measuring a voltage of the interrupt node) and adjust operations accordingly; Further, the detected ECC event may be flagged by sending a signal to a hardware interrupt node. For example, a voltage may be generated on interrupt node 510 when an ECC event is detected for a codeword read from any of the dies 505 included in package 500. The interrupt node 510 may be configured with an open drain setup (enabled by pull-up resistor 515) so that the interrupt node 510 is capable of being triggered by multiple dies 505. In some cases, an indication of the detected ECC event may be stored (e.g., in memory or in a general purpose register) in lieu of, or in addition to, triggering the interrupt node 510. The indication of the detected ECC event may include information regarding the type of ECC event and/or the address location of the memory cells 105 associated with the ECC event. The stored ECC event information may be cumulative (e.g., a list of locations where ECC events have occurred and, in some examples, the types of ECC events); where user interface 610 may send control signals (e.g., check for interrupt event signals) to output ECC event detected logic 645. The signals may cause the output ECC event detected logic 645 to output an interrupt indication (e.g., an assert interrupt signal) to interrupt node 510-a. The interrupt indication may be based at least in part on the output state of latch 630-b to correspond to the claimed limitation].
As per claim 26, Zhang discloses an interrupt component coupled with the error detection code pin and operable to invert bits of the error detection code, wherein the indication of the interrupt comprises the inverted bits of the error detection code [(Paragraphs 0054-0055; FIGs. 1, 5 and 6) where the ECC module 620 may send an ECC event detected signal to latch 630-a when a one bit error has been detected and ECC module 620 is in the first error detection mode. ECC module 620 may also correct the one bit error. ECC module 620 may pass corrected read data signals onto latch 630-a. Latch 630-a may receive corrected read data signals from ECC module 620 (e.g., at the first input) and latch, or store, the corrected read data signals (e.g., at the output) when a read data latch enable signal is received from the user interface 610 (e.g., at the second input). The corrected read data signals that are stored at the output of latch 630-a may be preserved irrespective of changes at the first input of latch 630-a (e.g., irrespective of a change in the corrected read data signals). Thus, new data may be sensed without losing the data that has previously been sensed. The corrected read data signals that are stored at the output of latch 630-a may be passed on to the output data logic 635, which may process or prepare the read data for transmission to data node 640, or both to correspond to the claimed limitation].
As per claim 27, Zhang discloses wherein the third interface comprises a pin  dedicated to transmitting indications of interrupts [(Paragraphs 0046 and 0050; FIGs. 1, 5 and 6) wherein different types of errors (e.g., 1 bit errors and 2 bit errors) may be categorized as an ECC event. In some cases, detection of an ECC event may be indicated by triggering a hardware interrupt pin as discussed herein. Although described with respect to a particular ECC implementation, the techniques disclosed herein are applicable to various types of errors, ECC events, and ECC implementations. For example, the techniques described herein may be applicable to ECC schemes with different levels of detectability and correctibility; Circuit 600 may be configurable (e.g., by a user) to detect different types of ECC events. An ECC event may be indicated by triggering a hardware interrupt pin or an ECC event may be logged in a storage portion of circuit 600 (or in a storage location accessible by the device or system in electronic communication with circuit 600), or both to correspond to the claimed limitation].
Claims 3, 5 and 6 are rejected under 35 U.S.C. 103(a) as being disclosed by Zhang in view of Hobler in view of Cho, as applied to claim 1, and further in view of Sakata et al.  (US PGPUB 2013/0173986 hereinafter referred to as Sakata).
As per dependent claim 3, Zhang/Hobler/Cho discloses the method of claim 2.  
Zhang does not appear to explicitly disclose wherein the indication of the interrupt is transmitted via the second interface before the error detection code is transmitted via the second interface.
However, Sakata discloses wherein the indication of the interrupt is transmitted via the second interface before the error detection code is transmitted via the second interface [(Paragraphs 0038-0039; FIG. 1) where , in the case, where there is an error (step S6, Yes), the host controller 22 sends an error status and interrupt to the host 4 (step S9) and processing stops. In more detail, with the SATA interface, the error status and interrupt are transmitted in an FIS format called Register FIS Device to Host (RegD2H FIS). Accordingly, once an error is detected subsequent data is not transmitted even when the read target still contains data. However, other variants are possible and error detection need not always prevent reading of data and sending to the host 4 from continuing. Even when no error is present (step S6, No) at step 6, a status (showing no error) and interrupt may be sent to the host, where it will be obvious to one of ordinary skill in the art to modify the method of Zhang to include sending the interrupt before or after sending the error status as it will be an obvious design choice to correspond to the claimed limitation].
Zhang and Sakata are analogous art because they are from the same field of endeavor of data storage and power management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Zhang and Sakata before him or her, to modify the method of Zhang to include the sending of interrupt and error status signals of Sakata because it will enhance error correction/detection operation.
The motivation for doing so would be [“end-to-end protection of data may be realized” (Paragraph 0047 by Sakata)].
 Therefore, it would have been obvious to combine Zhang and Sakata to obtain the invention as specified in the instant claim.
As per dependent claim 5, Sakata wherein the indication of the interrupt is transmitted via the second interface after the error detection code is transmitted via the second interface [(Paragraphs 0038-0039; FIG. 1) where , in the case, where there is an error (step S6, Yes), the host controller 22 sends an error status and interrupt to the host 4 (step S9) and processing stops. In more detail, with the SATA interface, the error status and interrupt are transmitted in an FIS format called Register FIS Device to Host (RegD2H FIS). Accordingly, once an error is detected subsequent data is not transmitted even when the read target still contains data. However, other variants are possible and error detection need not always prevent reading of data and sending to the host 4 from continuing. Even when no error is present (step S6, No) at step 6, a status (showing no error) and interrupt may be sent to the host, where it will be obvious to one of ordinary skill in the art to modify the method of Zhang to include sending the interrupt before or after sending the error status as it will be an obvious design choice to correspond to the claimed limitation].
As per dependent claim 6, Sakata wherein the indication of the interrupt and the error detection code are transmitted concurrently via the second interface [(Paragraphs 0038-0039; FIG. 1) where , in the case, where there is an error (step S6, Yes), the host controller 22 sends an error status and interrupt to the host 4 (step S9) and processing stops. In more detail, with the SATA interface, the error status and interrupt are transmitted in an FIS format called Register FIS Device to Host (RegD2H FIS). Accordingly, once an error is detected subsequent data is not transmitted even when the read target still contains data. However, other variants are possible and error detection need not always prevent reading of data and sending to the host 4 from continuing. Even when no error is present (step S6, No) at step 6, a status (showing no error) and interrupt may be sent to the host, where it will be obvious to one of ordinary skill in the art to modify the method of Zhang to include sending the interrupt before or after sending the error status as it will be an obvious design choice to correspond to the claimed limitation].
Claim 4 is rejected under 35 U.S.C. 103(a) as being disclosed by Zhang in view of Hobler in view of Cho in view of Sakata, as applied to claim 3, and further in view of IM et al.  (US PGPUB 2015/0135042 hereinafter referred to as IM).
As per dependent claim 4, Zhang/Sakata discloses the method of claim 2.  
Zhang does not appear to explicitly disclose wherein the indication of the interrupt is transmitted via the second interface after at least a portion of the data is transmitted via the first interface.
However, IM discloses wherein the indication of the interrupt is transmitted via the second interface after at least a portion of the data is transmitted via the first interface [(Paragraphs 0033-0036 and 0062; FIGs. 1 and 5) where Memory controller 110 checks the integrity of data to be transmitted to nonvolatile memory 130 and data to be transmitted to host 101 based on the generated data check information DC. For example, memory controller 110 may check the integrity of the data to be transmitted to nonvolatile memory 130 and the data to be transmitted to host 101, based on a CRC algorithm such as CRC-16 and CRC-32, using the CRC or parity code in data check information DC. Where the integrity of the data to be stored in nonvolatile memory 130 is confirmed, memory controller 110 transmits the data to be stored in nonvolatile memory 130 to nonvolatile memory 130. In this case, memory controller 110 may transmit data, without data check information DC, to nonvolatile memory 130. Where the integrity of the data to be transmitted to host 101 is confirmed, memory controller 110 transmits the data to host 101. In this case, memory controller 110 may transmit data without data check information DC, to host 101. Where an error is detected in the data to be transmitted to nonvolatile memory 130 and the data to be transmitted to host 101, memory controller 110 may transmit an interrupt signal to nonvolatile memory 130 and host 101, which inherits the feature of the transmission of the interrupt after the portion of the data being transmitted. Nonvolatile memory 130 and host 101 receiving the interrupt signal may perform a predetermined operation to correspond to the claimed limitation].
Zhang/Sakata and IM are analogous art because they are from the same field of endeavor of data storage and power management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Zhang/Sakata and IM before him or her, to modify the method of Zhang to include the sending of data before sending the interrupt of IM because it will enhance error correction/detection operation.
The motivation for doing so would be [“improve the efficiency of memory use” (Paragraph 0009 by IM)].
 Therefore, it would have been obvious to combine Zhang/Sakata and IM to obtain the invention as specified in the instant claim.
Claim 7 is rejected under 35 U.S.C. 103(a) as being disclosed by Zhang in view of Hobler in view of Cho in view of Sakata, as applied to claim 6, and further in view of Hill et al.  (US PGPUB 2014/0026021 hereinafter referred to as Hill).
As per dependent claim 7, Zhang/Sakata discloses the method of claim 6.  
Zhang/Sakata does not appear to explicitly disclose determining the error detection code based at least in part on the data; and determining a bitwise inversion of the error detection code; wherein concurrently transmitting the indication of the interrupt and the error detection code comprises transmitting the bitwise inversion of the error detection code.
However, Hill discloses determining the error detection code based at least in part on the data [(Paragraphs 0026; FIGs. 1 and 2) where one or more of the data words within the data packet may be unintentionally corrupted during the transmission. In order to detect data corruption, the source device includes an error detection word, such as a cyclic redundancy check (CRC) value, along with the data words. The CRC value is computed as a function of the data packet including data words intended for the receiving device and other data such as header information, where header information includes, without limitation, the type of data packet, address where the data is stored at the receiving device, and a sequence number that identifies the order sequence of the data packets. A block diagram of a circuit configured to compute such CRC values to correspond to the claimed limitation]; and determining a bitwise inversion of the error detection code; wherein concurrently transmitting the indication of the interrupt and the error detection code comprises transmitting the bitwise inversion of the error detection code [(Paragraphs 0035, 0049, 0057 and 0060; FIGs. 1 and 2) where the final CRC value processing unit 260 completes the last steps for calculating the CRC value as defined by the protocol utilized by the bus or second communication channel 113. In one example, the protocol could define the transmitted CRC value as a bitwise inversion of the raw CRC value received from the merge unit 250(0). In another example, the protocol could define the transmitted CRC value to be the raw CRC value from the merge unit 250(0) presented in reverse byte order. In such a case, the final CRC value processing unit 260 would perform the inversion or byte order reversal to calculate the final CRC value. The final CRC value processing unit 260 receives the output of the merge unit 250(0) and outputs the final CRC value from the CRC value generator 200; such that the final ECRC value processing unit 580 completes the last steps for calculating the ECRC value, such as inverting the ECRC bits or reversing the byte order, as defined by the protocol utilized by the bus or second communication channel 113. The final ECRC value processing unit 580 receives the output of the merge unit 570(0) and sends the final ECRC value as an output to correspond to the claimed limitation].
Zhang/Sakata and Hill are analogous art because they are from the same field of endeavor of data storage and power management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Zhang/Sakata and Hill before him or her, to modify the method of Zhang to include the sending the bitwise inversion of Hill because it will enhance error correction/detection operation.
The motivation for doing so would be [“CRC value generator utilizing the disclosed techniques consumes less surface area of an integrated circuit and consumes less power, resulting in cooler operation” (Paragraph 0011 by Hill)].
 Therefore, it would have been obvious to combine Zhang/Sakata and Hill to obtain the invention as specified in the instant claim.
Claims 10 and 11 are rejected under 35 U.S.C. 103(a) as being disclosed by Zhang in view of Hobler in view of Cho in view of Sakata, as applied to claim 1, and further in view of Brandyberry et al. (US PGPUB 2008/0126852 hereinafter referred to as Brandyberry) .
As per dependent claim 11, Zhang/Sakata discloses the method of claim 1.  
Zhang/Sakata/Li does not appear to explicitly disclose wherein the third interface comprises a Joint Test Action Group (JTAG) interface.
However, Brandyberry discloses wherein the third interface comprises a Joint Test Action Group (JTAG) interface [(Paragraphs 0013, 0052; FIGs. 1 and 2) where the embedded system microcontroller (102) then reads through a sideband bus from registers in chips of the chipset information regarding the cause of the unrecoverable error. In this example, the embedded system microcontroller (102) reads information regarding the cause of the fatal hardware error at least from registers on processor (110) through JTAG buses (292, 288) to correspond to the claimed limitation].
Zhang/Hobler/Cho and Brandyberry are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Zhang/ Hobler/Cho and Brandyberry before him or her, to modify the method of Zhang to include the transmission of the cause of an error via JTAG channel of Brandyberry because it will enhance error correction/detection operation.
The motivation for doing so would be [“effectively halting further I/O data processing operations” (Paragraph 0059 by Brandyberry)].
 Therefore, it would have been obvious to combine Zhang/ Hobler/Cho and Brandyberry to obtain the invention as specified in the instant claim.
Claims 14, 15 and 21 are rejected under 35 U.S.C. 103(a) as being disclosed by Zhang et al. (US PGPUB 2018/0314593 hereinafter referred to as Zhang), in view of Hobler in view of Cho and further in view of Brandyberry et al. (US PGPUB 2008/0126852 hereinafter referred to as Brandyberry) .
As per independent claim 14, Zhang discloses a method, comprising: transmitting, to a memory device, a read command for data [(Paragraphs 0021-0023 and 0026; FIGs. 1 and 5) where Source lines 150 may be connected to a common voltage (e.g., common ground or 0 V). Digit lines 115, which may also be referred to as bit lines, may serve as data buses for access operations (e.g., read operations) of memory cells 105. Operations such as reading and writing (e.g., programming and erasing) may be performed on memory cells 105 by activating or selecting the appropriate word line 110, which may also be referred to as an access line, and digit line 115. Activating or selecting a word line 110 or digit line 115 may include applying a biasing voltage to the respective line. Thus, the voltage combination applied to the word line 110 and digit line 115 of a memory cells 105 may define the access operation (e.g., whether it is read or write (erase or program) operation); accessing memory cells 105 may be controlled through a row decoder 120 and a column decoder 130. In some examples, a row decoder 120 receives a row address from the memory controller 140 and activates the appropriate word line 110 based on the received row address. Similarly, a column decoder 130 receives a column address from the memory controller 140 and activates the appropriate digit line 115 ; memory controller 140 may control the operation (e.g., read, program, erase, etc.) of memory cells 105 through the various components, such as row decoder 120, column decoder 130, and sense component 125. Memory controller 140 may generate row and column address signals in order to bias the desired word line 110 and digit line 115 to correspond to the claimed limitation]; receiving, based at least in part on the read command, the data via a first interface [(Paragraphs 0055; FIGs. 1, 5 and 6) where the corrected read data signals that are stored at the output of latch 630-a may be passed on to the output data logic 635, which may process or prepare the read data for transmission to data node 640, or both. The data signals at data node 640 may be accessible to other components, systems, or devices that are in electronic communication with circuit 600 to correspond to the claimed limitation]; receiving, based at least in part on the read command, an indication of an interrupt via a second interface [(Paragraphs 0049-0052; FIGs. 1 and 5) where the detected ECC event may be flagged by sending a signal to a hardware interrupt node. For example, a voltage may be generated on interrupt node 510 when an ECC event is detected for a codeword read from any of the dies 505 included in package 500. The interrupt node 510 may be configured with an open drain setup (enabled by pull-up resistor 515) so that the interrupt node 510 is capable of being triggered by multiple dies 505. In some cases, an indication of the detected ECC event may be stored (e.g., in memory or in a general purpose register) in lieu of, or in addition to, triggering the interrupt node 510. The indication of the detected ECC event may include information regarding the type of ECC event and/or the address location of the memory cells 105 associated with the ECC event. The stored ECC event information may be cumulative (e.g., a list of locations where ECC events have occurred and, in some examples, the types of ECC events); where user interface 610 may send control signals (e.g., check for interrupt event signals) to output ECC event detected logic 645. The signals may cause the output ECC event detected logic 645 to output an interrupt indication (e.g., an assert interrupt signal) to interrupt node 510-a. The interrupt indication may be based at least in part on the output state of latch 630-b to correspond to the claimed limitation].
Zhang does not appear to explicitly disclose transmitting, after receiving the indication of the interrupt via the second interface and based at least in part on altering the sequence of operations, a request for information; and receiving, based at least in part on the request, an indication of a value of an operating parameter for the memory device.
However, Hobler discloses transmitting, after receiving the indication of the interrupt via the second interface and based at least in part on altering the sequence of operations, a request for information; and receiving, based at least in part on the request, an indication of a value of an operating parameter for the memory device [(Paragraphs 0025-0026; FIGs. 1 and 3) where Hobler teaches where FIG. 3 is a diagram of a typical "page write" operation that requires the typical interrupt of the host processor 102. The operation begins with the host processor's sending a "page write" command to the interface controller 104, which responds by sending the appropriate command to the memory device 114. The host processor 102 then sends address information to the interface controller 104, which responds by sending an address to the memory device 114. The host processor 102 then sends the data to be stored to the interface controller 104, which responds by sending the data to the memory device 114, which stores the data temporarily in an internal buffer. The host processor 102 sends a "page write" confirm command to the interface controller 104, which responds by sending an appropriate confirm command to the memory device 114, with the result that the data is written from the buffer in the memory device 114 to a storage array in the device 114 with the previously sent address. After the data is written to the storage array, the memory device 114 de-asserts its "busy" control signal, to which the interface controller 104 always responds by sending an interrupt signal to the host processor 102. In response to the interrupt signal, the host processor 102 sends a "read status" command to the interface controller 104, which sends the appropriate "read status" command to the memory device 114. In response to the "read status" command, the memory device 114 sends an appropriate "read status" response (e.g., no error) to the interface controller 104, which in turn sends an appropriate "read status" response to the host processor 102. The host processor 102 checks the "read status" response, and if the response indicates an error, the host processor 102 may execute a service operation or other investigation of the memory device 114 , wherein de-asserting the “busy” control signal and sending the interrupt sign to the host and, in response to the interrupt signal, the host alters the sequence and sends the status command to the memory 114 which in turn sends a status response to the host to correspond to the claimed limitation].
Zhang and Hobler are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Zhang and Hobler before him or her, to modify the method of Zhang to include the operation by the host of Hobler because it will enhance data access.
The motivation for doing so would be [“improving system performance” (Paragraph 0012 by Hobler)].
Zhang does not appear to explicitly disclose transmitting via a third interface; and receiving via the third interface.
However, Cho discloses transmitting via a third interface; and receiving via the third interface [(Paragraphs 0164 and 0316; FIGs. 1 and 4) where Cho teaches where FIG. 4 illustrates interface between a host and a transceiver. Referring to FIG. 4, host 401 and transceiver 402 are interfaced using 4 bus drivers: SDA 410, clock 411, Interrupt (INT) 412, and Reset 413. SDA 410 and clock 411 represent the two communication pins. Two communication pins 410 and 411, an INT (interrupt) pin 412 and RESET# (reset, active low) pin 413 exist as part of the interface. The RESET# pin 413 is an input into the transceiver that allows the host to force a hardware reset of the transceiver at certain times (e.g., in the event of a serious system failure). The INT pin 412 is an output of the transceiver which is asserted whenever the transceiver needs to notify host 411 of an event. In one embodiment, an event is indicated by a non-zero status of the status register which resides in bank 0xA4, offset 0x05. Optionally, the INT 412 and RESET#413 functionality is available by polling the status register or reset register directly, where the four banks of memory are accessed through the SDA and CLK lines (FIG. 4). This is shown in FIG. 76A where the I.sup.2C bus (SDA and clk) runs between two I.sup.2C interfaces, I.sup.2C master controller 7601 and I.sup.2C slave controller 7612 to correspond to the claimed limitation].
Zhang/Hobler and Cho are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Zhang/Hobler and Cho before him or her, to modify the method of Zhang to include the different interfaces of Cho because it will enhance data access.
The motivation for doing so would be [“to exchange information between the host processor and the transceiver, where the host processor and the transceiver access the plurality of banks of memory via their respective I.sup.2C interfaces” (Paragraph 0005 by Cho)].
Zhang does not appear to explicitly disclose altering a sequence of operations based at least in part on receiving the indication of the interrupt via the second interface.
However, Brandyberry discloses altering a sequence of operations based at least in part on receiving the indication of the interrupt via the second interface [(Paragraphs 0013, 0052; FIGs. 1 and 2) where the embedded system microcontroller (102) reads through a sideband bus from registers in chips of the chipset information regarding the cause of the unrecoverable error. In this example, the embedded system microcontroller (102) reads information regarding the cause of the fatal hardware error at least from registers on processor (110) through JTAG buses (292, 288) to correspond to the claimed limitation].
Zhang/Sakata/Li and Brandyberry are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Zhang/Sakata/Li and Brandyberry before him or her, to modify the method of Zhang to include the transmission of the cause of an error via JTAG channel of Brandyberry because it will enhance error correction/detection operation.
The motivation for doing so would be [“effectively halting further I/O data processing operations” (Paragraph 0059 by Brandyberry)].
 Therefore, it would have been obvious to combine Zhang and Brandyberry to obtain the invention as specified in the instant claim.
As per claim 15, Zhang discloses receiving, based at least in part on the read command, an error detection code for the data via the second interface [(Paragraphs 0049-0055; FIGs. 1 and 5) where the detected ECC event may be flagged by sending a signal to a hardware interrupt node. For example, a voltage may be generated on interrupt node 510 when an ECC event is detected for a codeword read from any of the dies 505 included in package 500. The interrupt node 510 may be configured with an open drain setup (enabled by pull-up resistor 515) so that the interrupt node 510 is capable of being triggered by multiple dies 505. In some cases, an indication of the detected ECC event may be stored (e.g., in memory or in a general purpose register) in lieu of, or in addition to, triggering the interrupt node 510. The indication of the detected ECC event may include information regarding the type of ECC event and/or the address location of the memory cells 105 associated with the ECC event. The stored ECC event information may be cumulative (e.g., a list of locations where ECC events have occurred and, in some examples, the types of ECC events); where user interface 610 may send control signals (e.g., check for interrupt event signals) to output ECC event detected logic 645. The signals may cause the output ECC event detected logic 645 to output an interrupt indication (e.g., an assert interrupt signal) to interrupt node 510-a. The interrupt indication may be based at least in part on the output state of latch 630-b to correspond to the claimed limitation].
As per claim 21, Zhang discloses wherein the second interface comprises an error detection code pin, or wherein the second interface comprises a pin dedicated to carrying indications of interrupts [(Paragraphs 0046 and 0050; FIGs. 1, 5 and 6) wherein different types of errors (e.g., 1 bit errors and 2 bit errors) may be categorized as an ECC event. In some cases, detection of an ECC event may be indicated by triggering a hardware interrupt pin as discussed herein. Although described with respect to a particular ECC implementation, the techniques disclosed herein are applicable to various types of errors, ECC events, and ECC implementations. For example, the techniques described herein may be applicable to ECC schemes with different levels of detectability and correctibility; Circuit 600 may be configurable (e.g., by a user) to detect different types of ECC events. An ECC event may be indicated by triggering a hardware interrupt pin or an ECC event may be logged in a storage portion of circuit 600 (or in a storage location accessible by the device or system in electronic communication with circuit 600), or both to correspond to the claimed limitation].
Claims 16, 18 and 19 are rejected under 35 U.S.C. 103(a) as being disclosed by Zhang in view of Hobler in view of Cho in view of Brandyberry, as applied to claim 14, and further in view of Sakata et al.  (US PGPUB 2013/0173986 hereinafter referred to as Sakata).
As per dependent claim 16, Zhang discloses the method of claim 14.  
Zhang does not appear to explicitly disclose wherein the indication of the interrupt is transmitted via the second interface before the error detection code is transmitted via the second interface.
However, Sakata discloses wherein the indication of the interrupt is transmitted via the second interface before the error detection code is transmitted via the second interface [(Paragraphs 0038-0039; FIG. 1) where , in the case, where there is an error (step S6, Yes), the host controller 22 sends an error status and interrupt to the host 4 (step S9) and processing stops. In more detail, with the SATA interface, the error status and interrupt are transmitted in an FIS format called Register FIS Device to Host (RegD2H FIS). Accordingly, once an error is detected subsequent data is not transmitted even when the read target still contains data. However, other variants are possible and error detection need not always prevent reading of data and sending to the host 4 from continuing. Even when no error is present (step S6, No) at step 6, a status (showing no error) and interrupt may be sent to the host, where it will be obvious to one of ordinary skill in the art to modify the method of Zhang to include sending the interrupt before or after sending the error status as it will be an obvious design choice to correspond to the claimed limitation].
Zhang and Sakata are analogous art because they are from the same field of endeavor of data storage and power management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Zhang and Sakata before him or her, to modify the method of Zhang to include the sending of interrupt and error status signals of Sakata because it will enhance error correction/detection operation.
The motivation for doing so would be [“end-to-end protection of data may be realized” (Paragraph 0047 by Sakata)].
 Therefore, it would have been obvious to combine Zhang and Sakata to obtain the invention as specified in the instant claim.
As per dependent claim 18, Sakata wherein the indication of the interrupt is transmitted via the second interface after the error detection code is transmitted via the second interface [(Paragraphs 0038-0039; FIG. 1) where , in the case, where there is an error (step S6, Yes), the host controller 22 sends an error status and interrupt to the host 4 (step S9) and processing stops. In more detail, with the SATA interface, the error status and interrupt are transmitted in an FIS format called Register FIS Device to Host (RegD2H FIS). Accordingly, once an error is detected subsequent data is not transmitted even when the read target still contains data. However, other variants are possible and error detection need not always prevent reading of data and sending to the host 4 from continuing. Even when no error is present (step S6, No) at step 6, a status (showing no error) and interrupt may be sent to the host, where it will be obvious to one of ordinary skill in the art to modify the method of Zhang to include sending the interrupt before or after sending the error status as it will be an obvious design choice to correspond to the claimed limitation].
As per dependent claim 19, Sakata wherein the indication of the interrupt and the error detection code are transmitted concurrently via the second interface [(Paragraphs 0038-0039; FIG. 1) where , in the case, where there is an error (step S6, Yes), the host controller 22 sends an error status and interrupt to the host 4 (step S9) and processing stops. In more detail, with the SATA interface, the error status and interrupt are transmitted in an FIS format called Register FIS Device to Host (RegD2H FIS). Accordingly, once an error is detected subsequent data is not transmitted even when the read target still contains data. However, other variants are possible and error detection need not always prevent reading of data and sending to the host 4 from continuing. Even when no error is present (step S6, No) at step 6, a status (showing no error) and interrupt may be sent to the host, where it will be obvious to one of ordinary skill in the art to modify the method of Zhang to include sending the interrupt before or after sending the error status as it will be an obvious design choice to correspond to the claimed limitation].
Claim 17 is rejected under 35 U.S.C. 103(a) as being disclosed by Zhang/Hobler/Cho/ Brandyberry in view of Sakata, as applied to claim 16, and further in view of IM et al.  (US PGPUB 2015/0135042 hereinafter referred to as IM).
As per dependent claim 17, Zhang/Sakata discloses the method of claim 16.  
Zhang does not appear to explicitly disclose wherein the indication of the interrupt is transmitted via the second interface after at least a portion of the data is transmitted via the first interface.
However, IM discloses wherein the indication of the interrupt is transmitted via the second interface after at least a portion of the data is transmitted via the first interface [(Paragraphs 0033-0036 and 0062; FIGs. 1 and 5) where Memory controller 110 checks the integrity of data to be transmitted to nonvolatile memory 130 and data to be transmitted to host 101 based on the generated data check information DC. For example, memory controller 110 may check the integrity of the data to be transmitted to nonvolatile memory 130 and the data to be transmitted to host 101, based on a CRC algorithm such as CRC-16 and CRC-32, using the CRC or parity code in data check information DC. Where the integrity of the data to be stored in nonvolatile memory 130 is confirmed, memory controller 110 transmits the data to be stored in nonvolatile memory 130 to nonvolatile memory 130. In this case, memory controller 110 may transmit data, without data check information DC, to nonvolatile memory 130. Where the integrity of the data to be transmitted to host 101 is confirmed, memory controller 110 transmits the data to host 101. In this case, memory controller 110 may transmit data without data check information DC, to host 101. Where an error is detected in the data to be transmitted to nonvolatile memory 130 and the data to be transmitted to host 101, memory controller 110 may transmit an interrupt signal to nonvolatile memory 130 and host 101, which inherits the feature of the transmission of the interrupt after the portion of the data being transmitted. Nonvolatile memory 130 and host 101 receiving the interrupt signal may perform a predetermined operation to correspond to the claimed limitation].
Zhang/Sakata and IM are analogous art because they are from the same field of endeavor of data storage and power management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Zhang/Sakata and IM before him or her, to modify the method of Zhang to include the sending of data before sending the interrupt of IM because it will enhance error correction/detection operation.
The motivation for doing so would be [“improve the efficiency of memory use” (Paragraph 0009 by IM)].
 Therefore, it would have been obvious to combine Zhang/Sakata and IM to obtain the invention as specified in the instant claim.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED M GEBRILohamed Gebril whose telephone number is (571)270-1857 and email address is mohamed.gebril @uspto.gov.  The examiner can normally be reached on Monday-Friday 9-5 ET. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-270-4098098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135